Exhibit 10.3
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under C.F.R. § 200.84(b)(4) and 17 C.F.R. 24b-2






ADDENDUM to the SOFTWARE LICENSE AGREEMENT BETWEEN


CAMPUS MANAGEMENT CORP. AND


BRIDGEPOINT EDUCATION, INC.


Purpose of Addendum: Upgrade Licensed Program


This Addendum, effective upon the mutual execution by the parties hereunder, is
incorporated into and made a part of the Software License Agreement (the
“License Agreement”) between Campus Management Corp. (“CMC”) and Bridgepoint
Education, Inc. (“Customer”), dated as of March 2, 2004, as amended. All
capitalized terms not otherwise defined herein shall have the meaning set forth
in the License Agreement. The License Agreement shall be amended, as follows:




1.
Customer desires to add a supplemental upgrade not covered under CampusCare
Services. Accordingly, Customer shall pay the License Fees as follows:



Licensed Program
License Fees
CampusNexus Student
$[***]
TOTAL
$[***]



2.
The non-refundable License Fees above are due and payable in 24 equal monthly
payments of $[***], due the first day of each month via ACH commencing January
1, 2017.



3.
Customer shall pay its outstanding balance of $[***] for IaaS services upon
execution of this Addendum.





Except as expressly stated herein, all other terms of the License Agreement, as
amended, remain unchanged and in full force and effect.




BRIDGEPOINT EDUCATION INC.
CAMPUS MANAGEMENT CORP.
By: /s/ Anurag Malik
By: /s/ Anders Nessen   3]   
Print:   Anurag Malik  
Print: Anders Nessen   ]
Title:  CIO     
Title: CFO    
Date: May 2, 2017 
Date: May 5, 2017 



Add LA                        Page 1 of
1                            Confidential
AN-041317


[***] Confidential portions of this document have been redacted and filed
separately with the Commission.